

115 HR 5708 IH: American Legion Post #37 Federal Land Conveyance Act of 2018
U.S. House of Representatives
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5708IN THE HOUSE OF REPRESENTATIVESMay 8, 2018Mr. LaHood introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo convey a parcel of land in Quincy, Illinois, to the American Legion Post #37, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the American Legion Post #37 Federal Land Conveyance Act of 2018. 2.Conveyance required (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of General Services shall convey, without consideration, to the American Legion Post #37 (in this Act referred to as the recipient), all right, title, and interest of the United States in and to the parcel of land described in subsection (b).
 (b)Description of landThe parcel of land is a part of a 5.00 acre tract described in Book 385 Deeds at page 252, being a part of the Southeast Quarter of Section 31 in Township 1 South of the Base Line, Range 8 West of the Fourth Principal Meridian, City of Quincy, Adams County, Illinois, being described as follows: Beginning at the northwest corner of said 5.00 acre tract; thence South 89 degrees 55 minutes 00 seconds East on the north line of said 5.00 acre tract 454.67 feet to a point on the westerly right of way line of North 36th Street; thence South 00 degrees 07 minutes 26 seconds East on said westerly right of way line 95.81 feet; thence North 89 degrees 55 minutes 00 seconds West leaving said westerly right of way line and parallel with said north line 454.79 feet to a point on the west line of said 5.00 acre tract; thence North 00 degrees 03 minutes 02 seconds on said west line 95.81 feet to the point of beginning, containing 1.00 acre, more or less, and being subject to easements of record.
 3.Condition of ConveyanceThe conveyance under section 2 shall be subject to the condition that the recipient accept the real property described in such section in its condition at the time of the conveyance, commonly known as conveyance as is.
 4.Additional terms and conditionsThe Administrator of General Services may require such additional terms and conditions in connection with the conveyance under section 2 as the Administrator considers appropriate to protect the interests of the United States.
		